DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 10 recite the broad recitation “a parameter of the CIELAB colour space”, and the claims also recite “(L*, a*, b*, ΔE)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
It is unclear if the limitations within parenthesis are limiting or not.  
Claims 2-12 are rejected based upon their dependency on claim 1.
The examiner notes that claims 2-4 recite “a calibration function of said at least one parameter (L*, a*, b*, ΔE) or the CIELAB colour space”
It is suggested to amended the claim to recite “determining a calibration function (C) at least one of a parameter of the CIELAB colour space as a function of the degree of coverage, wherein the least one of a parameter is one of L*, a*, b*, or ΔE”.
Claim Objections
Claims 2-4 and 10 are objected to because of the following informalities:  Claims 2-4 recite “said at least one parameter”, claim 10 recites “said parameter”.  Please amend the claims to be consistent.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2015 160282A), cited in IDS, reference to English machine translation, hereinafter “Amano”, and further in view of K.N. Plataniotis and A.N. Venetsanopoulos, “Color Image Processing and Applications”, SpringerVerlag, February 18, 2000, hereinafter “Plataniotis”.
Regarding claim 1, Amano teaches a method for determining the degree of coverage of a metal part having undergone a treatment modifying the surface roughness of said part (paragraph [0001]), wherein it comprises the following steps: 
- a step of determining a calibration function (C) a parameter of color as a function of the degree of coverage, in such a way as to be able to associate a given value of said parameter with the corresponding value of the degree of coverage (paragraphs [0011]-[0012], [0021]), 
- a step of measuring the value of said parameter of said part (paragraphs [0011]-[0013], [0027]-[0028]), and 
- a step of determining the degree of coverage of said part, by associating, using the calibration function (C), to the value thus measured of said parameter, the corresponding value of the degree of coverage of the part (paragraphs [0012], [0021]-[0022], [0029]-[0030]).
Amano does not teach wherein the parameter is of the CIELAB colour space (L*, a*, b*, AE).
However, Plataniotis teaches conversion of luminance to a CIELAB color space (L*, a*, b*, AE) (Sec. 1.94 “CIE Color Models”; pages 33-39; in particular, Sec. 1.9.2, “The CIE L*a*b* Color Space, pages 35-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Amano with the teaching of Plataniotis by including wherein the parameter is of the CIELAB colour space (L*, a*, b*, AE) as conversion of color coordinates is within the a person of ordinary skill at the time of filing, one would chose the CIELAB color as it is typically used in desktop color processing.
Regarding claim 2, Amano is silent regarding wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space is selected from among the clarity L*, the chromatic component from green to red a*, and the chromatic component from blue to yellow b*.
However, Plataniotis teaches wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space is selected from among the clarity L*, the chromatic component from green to red a*, and the chromatic component from blue to yellow b* (Sec. 1.9.2, “The CIE L*a*b* Color Space, pages 35-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Amano with the teaching of Plataniotis by including wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space is selected from among the clarity L*, the chromatic component from green to red a*, and the chromatic component from blue to yellow b* as conversion of color coordinates is within the a person of ordinary skill at the time of filing, one would chose the CIELAB color as it is typically used in desktop color processing.
Regarding claim 3, Amano is silent regarding wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space is a colorimetric difference AE between two different surface states, defined by the relationship:
    PNG
    media_image1.png
    41
    324
    media_image1.png
    Greyscale
wherein (L*1; a*1, b*i) and (L*2; a*2, b*2) are the parameters of the CIELAB colour space for two different surface states
However, Plataniotis teaches wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space is a colorimetric difference AE between two different surface states, 
    PNG
    media_image1.png
    41
    324
    media_image1.png
    Greyscale
wherein (L*1; a*1, b*i) and (L*2; a*2, b*2) are the parameters of the CIELAB colour space for two different surface states* (page 36, equations 1.97 and 1.98).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Amano with the teaching of Plataniotis by including wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space is a colorimetric difference AE between two different surface states, defined by the relationship:
    PNG
    media_image1.png
    41
    324
    media_image1.png
    Greyscale
wherein (L*1; a*1, b*i) and (L*2; a*2, b*2) are the parameters of the CIELAB colour space for two different surface states* as conversion of color coordinates is within the a person of ordinary skill at the time of filing, one would chose the CIELAB color as it is typically used in desktop color processing.
Regarding claim 4, Amano teaches wherein the determination of a calibration function of said at least one parameter of colour space as a function of the degree of coverage is achieved by measuring the value of a parameter of the colour space for different values of degree of coverage of a calibration part (paragraph [0021]).
However, Plataniotis teaches wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space (Sec. 1.9.2, “The CIE L*a*b* Color Space, pages 35-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Amano with the teaching of Plataniotis by including wherein said at least one parameter (L*, a*, b*, AE) of the CIELAB colour space as conversion of color coordinates is within the a person of ordinary skill at the 
Regarding claim 5, Amano teaches wherein the different values of the degree of coverage of the calibration part belong to a predetermined interval (paragraph [0021]).
Regarding claim 6, Amano is silent regarding wherein the predetermined interval of the degree of coverage comprises values less than 100%.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the predetermined interval of the degree of coverage comprises values less than 100%, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.   In re Aller, 105 USPQ 233 (1955).  One would chose coverage less than 100% in order to test while peening is being performed, as part of a continuous peening monitoring process.
Regarding claim 7, Amano is silent regarding wherein the predetermined interval of the degree of coverage comprises greater than 100%.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the predetermined interval of the degree of coverage comprises values greater 100%, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.   In re Aller, 105 USPQ 233 (1955).  One would chose coverage greater 100% in order to test while peening is being performed, as part 
Regarding claim 8, Amano is silent regarding wherein the predetermined interval of the degree of coverage comprises greater than 400%.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the predetermined interval of the degree of coverage comprises values greater 400%, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.   In re Aller, 105 USPQ 233 (1955).  One would chose coverage greater 400% in order to test while peening is being performed, as part of a continuous peening monitoring process, including when the entire surface has been peened at least four times.
Regarding claim 9, Amano teaches wherein the method further comprises a step of characterising the nature of the material of the part, by comparing the calibration function with at least one calibration function characteristic of a given material (paragraphs [0021]-[0023]).
Regarding claim 10, Amano teaches wherein the method further comprises a step of characterising the surface state of the part, by comparing the value of said parameter, for a given degree of coverage, with at least one value of said parameter, characteristic of a given surface state, for the same given degree of coverage (paragraphs [0021]-[0023]).
Regarding claim 11.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amano and Plataniotis, as applied to claim 1 above, in further view of Applicant Admitted Prior Art, hereinafter “AAPA”.
Regarding claim 12, Amano is silent regarding wherein said part is an aircraft landing gear part or a turbine engine part.
However, AAPA teaches peening of an aircraft landing gear part or a turbine engine part (page 2, lines 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Amano with the teaching of AAPA by including an aircraft landing gear part or a turbine engine part as shot-peeing of aircraft parts improves the lifetime of the parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feld US 3950642 is the US equivalent of GB 1468008, cited in the IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877